Case 2:20-cv-08191-ODW-GJS Document 4 Filed 09/14/20 Page 1 of 1 Page ID #:21


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
       THE BURGER CHEF MURDERS IN
11     INDIANA, MIDNIGHT NOVEMBER                Case No. 2:20-cv-08191-ODW
       17, 1978; FREDERICK BANKS,                (GJS)
12
                   Petitioners
13
             v.                                   JUDGMENT
14
       TED BUNDY; & FBI COVER UP &
15     CENTRAL INTELLIGENCE
       AGENCY MIND CONTROL
16     OPERATIONS IN AMERICA,
17                 Respondents.
18
19
20      Pursuant to the Court’s Order Dismissing Petition,
21      IT IS ADJUDGED THAT the above-captioned action is dismissed.
22
23   DATE: September 14, 2020              __________________________________
                                           OTIS D. WRIGHT II
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
